Citation Nr: 0717054	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-04 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for schizophrenia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that symptoms associated with 
schizophrenia first manifested during his period of active 
service and that he is therefore entitled to service 
connection for schizophrenia.

His service medical records reflect that in September 1975 he 
was referred for neuropsychiatric examination after 
exhibiting jitteriness and pressured speech, and complaining 
of difficulty sleeping, abdominal pain, and other complaints 
of an indefinite nature.  On evaluation, the veteran was 
found to appear depressed, but was not found to exhibit any 
evidence of gross psychiatric thinking or to meet any 
characterologic diagnosis.  Rather, it was determined that 
the veteran was immature, and had an obsessional desire to be 
stationed closer to his family.  On examination at separation 
from service in May 1976, no psychiatric abnormalities were 
found.

Post-service clinical records reflect that the veteran was 
diagnosed with schizophrenia in August 1978, after he 
complained of visual and auditory hallucinations, thought 
broadcasting and thought blocking, delusions of a special 
purpose, and of persecutory ideas that had persisted during 
and since his active military service.  Subsequent clinical 
records dated to October 2003 show that the veteran has 
continued to receive intermittent treatment for schizophrenia 
since that time.  At no time, however, has any treating 
physician opined as to the etiology or approximate date of 
onset of the veteran's schizophrenia.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Because the veteran's 
service medical records reflect complaints of a psychiatric 
nature and because a VA examiner has not yet opined as to the 
likely etiology or approximate date of onset of the veteran's 
schizophrenia, the Board finds that an etiological opinion is 
necessary in order to fairly decide the merits of the 
veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim for 
service connection for schizophrenia.  
The notice must be specific to the 
claim on appeal.  The notice should 
also inform the veteran that he should 
provide VA with copies of any evidence 
relevant to this claim that he has in 
his possession.  Any notice given, or 
action taken thereafter, must comply 
with current, controlling legal 
guidance.

2.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining the etiology and 
approximate date of onset of the 
veteran's schizophrenia.  The claims 
folder should be made available to the 
medical professional providing the 
opinion for review in conjunction with 
rendering the opinion.

Based upon a review of the claims 
folder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that the veteran's 
currently diagnosed schizophrenia is 
etiologically related to the veteran's 
active military service.  In this 
regard, the examiner should 
specifically address whether there it 
is at least as likely as not (a 50 
percent probability or greater) that 
the veteran's current diagnosis is 
related to the symptomatology reflected 
in the September 1975service medical 
records.  The examiner should also 
comment as to the approximate date of 
onset of the veteran's schizophrenia.  
All opinions expressed by the examiner 
should be accompanied by a complete 
rationale.

4.  Then, readjudicate the claim for 
service connection for schizophrenia.  
If the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board for the 
purpose of appellate disposition.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



